President.
Were this a case within the statute of frauds in England, that statute is out of the question here. Evidence has been given that 100 dollars have been paid, and that payment of the rest has been refused, at the war office. This is a good ground of action for the deficiency.
The question, whether Sutherland be liable or not, depends on this, whether the words of Sutherland amounted to a warranty, or only a representation. They may bear either sense ; and you must judge how they were understood by the parties. If this be only a representation, and if it be fair and honest, as to his belief, and without concealment of truth, or interest ; he is not liable. If this be a warranty, he is liable, however honest, full, and disinterested it may be.
The jury found for the defendant.